U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2010 Commission File Number:000-52898 SUNSHINE BIOPHARMA INC. (Exact name of small business issuer as specified in its charter) Colorado 20-5566275 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 2015 Peel Street 5th Floor Montreal, Quebec, Canada H3A 1T8 (Address of principal executive offices) 6100 Royalmount Ave. Montreal, Quebec, Canada H4P 2R2 (Former Address) (514) 764-9698 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as of November 11, 2010, was 30,613,007 shares. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 4 Consolidated Balance Sheet as of September 30, 2010 (unaudited) 4 Unaudited Statement of Operations for the Three Month Period Ended September 30, 2010 5 Unaudited Consolidated Statements of Operations for the Nine Month Period Ended September 30, 2010 and for the Period beginning August 17, 2009 through September 30, 2010 6 Unaudited Statement of Shareholders Equity 7 Unaudited Consolidated Statement of Cash Flows for the for the Nine Month Period Ended September 30, 2010 and for the Period beginning August 17, 2009 (Inception) through September 30, 2010 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. [Removed and Reserved] 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 17 2 PART I. ITEM 1.FINANCIAL STATEMENTS SUNSHINE BIOPHARMA, INC. (f/k/a Mountain West Business Solutions, Inc.) Consolidated Balance Sheet (A Development Stage Company) Unaudited September 30, 2010 Audited December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ TOTAL LIABILITIES $ $ SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding 850,000 shares. $ $ Common Stock, $.001 par value per share; Authorized 200,000,000 Shares; Issued and outstanding 29,876,674 shares and 29,660,007 shares Capital paid in excess of par value Accumulated other comprehensive (Loss) - - (Deficit) accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY $ $ TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes To These Financial Statements. 3 SUNSHINE BIOPHARMA, INC. (f/k/a Mountain West Business Solutions, Inc.) Unaudited Statement of Operations (A Development Stage Company) Unaudited 3 Months Ended September 30, 2010 Revenue: $
